Citation Nr: 0618652	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Basic eligibility for Dependant's Educational Assistance 
under Chapter 35 of Title 38 of the United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in October 1996, served on active duty 
from February to September 1995 and from November 1995 to 
September 1996.  He also performed service with the National 
Guard.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the RO, dated in June 2000 
and February 2003.   

In January 2006, the appellant had a hearing at the RO before 
the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 1998, 
the RO denied the appellant's claim of service connection for 
the cause of the veteran's death.  

2.  The evidence associated with the record since the RO's 
March 1998 decision is neither cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for the cause of the veteran's death.  

3.  The veteran death in October 1996 as a result of carbon 
monoxide poisoning is shown as likely as not to be due to 
mental unsoundness attributable to psychiatric illness that 
had its onset during active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran is shown to have had an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in service.  38 U.S.C.A. § 101(22), (23), 1110, 
1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.6(c), 
(d), 3.302, 3.303, 3.312 (2005).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

3.  A service-incurred innocently acquired psychiatric 
disability manifested by depression and anxiety is shown to 
have been the proximate cause of the veteran's death.  
38 U.S.C.A. § 101(22), (23), 1110, 1310, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 3.6(c), (d), 3.302, 3.303, 3.312 
(2005).  

4.  The basic eligibility requirement for dependant's 
Educational Assistance under 38 U.S.C.A. Chapter 35 is 
established.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claims of 
entitlement to service connection for the cause of the 
veteran's death and for Dependant's Educational Assistance 
under Chapter 35 of Title 38 of the United States Code. 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

After reviewing the record, the Board finds that VA has met 
such duty.  Accordingly, the Board will proceed to the merits 
of the appeal.  


II.  Facts and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service, which is not a result 
of the veteran's willful misconduct, either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, Active Duty for Training (ACDUTRA).  38 U.S.C.A. 
§§ 101(22), 1110; 38 C.F.R. §§ 3.6(c), 3.303(a).  

In this case, the evidence shows that the veteran was 
determined by civil authorities to have committed suicide by 
carbon monoxide poisoning in October 1996 shortly after 
leaving active service.  

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be found to have been 
intentional.  However, a person of unsound mind is incapable 
of forming the necessary intent, which is an essential 
element for a finding of willful misconduct.  Thus, for 
favorable action, the precipitating mental unsoundness must 
be deemed to have been service connected.  38 C.F.R. 
§ 3.302(a).  

By VA regulation, the act of suicide or a bona fide attempt 
is considered to be evidence of mental unsoundness.  
Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness.  38 C.F.R. § 3.302(b)(2).   

When a veteran dies of a service-connected disability, 
educational assistance is available to a child or surviving 
spouse of the veteran.  38 U.S.C.A. §§ 3500, 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

The appellant now applies to reopen her claim of service 
connection for the cause of the veteran's death and for 
Dependant's Educational Assistance under Chapter 35 of Title 
38 of the United States Code.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  

When the appellant requested that the RO reopen her claims, 
new and material evidence was that which had not previously 
been submitted to VA decision makers, and which bore directly 
and substantially upon the specific matter under 
consideration.  Such evidence was neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled was so significant that it had to be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the appellant in the 
development of her claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).  

The additional evidence added to the record since the March 
1998 decision by the RO denying the appellant's claims 
includes a transcript of the appellant's hearing before the 
undersigned Veterans Law Judge and an April 2006 medical 
expert opinion from a psychiatrist at a VA Medical Center.  

Such evidence is not only new and material for the purpose of 
reopening, but the Board finds that it tends to support the 
appellant's claims by placing the record into relative 
equipoise.  

A de review of the evidence shows that from February to 
September 1995 and from November 1995 to September 1996, the 
veteran served on active duty in Panama.  

The month after his discharge from active duty, the veteran 
was determined by the appropriate local governmental 
authorities to have committed suicide by carbon monoxide 
intoxication.  In such cases, service connection may be 
granted only where it is found that the suicide is 
precipitated by mental unsoundness related to service.  
38 C.F.R. § 3.302.  

The veteran's service records are negative for any complaints 
or clinical findings of an innocently acquired psychiatric 
disorder.  

However, the appellant's testimony before the undersigned 
Veterans Law Judge and letters from the veteran's family and 
a fellow serviceman shows that, during and shortly after the 
veteran's service in Panama, he was under severe stress due 
to pay problems, marital problems, uncertainty as to the 
length of his assignment; and the need for employment 
following cessation of his active duty.  

In fact, during the brief time frame between his periods of 
active duty in Panama, the veteran is shown to have been 
treated for the foregoing problems.  Dr. B. noted that, in 
addition to the foregoing problems, the veteran was depressed 
and anxious due to previous career disappointments and low 
self-esteem.  

The various diagnoses included adjustment disorder with 
anxiety and depression, and the doctor noted that if the 
veteran were treated in 2006, his behavior would be 
associated with post-traumatic stress disorder.  In any 
event, Dr. B. concluded that the veteran's psychiatric 
disorder was directly related to service and ultimately led 
to his suicide.  

In April 2006, pursuant to a request from the Board, the 
staff psychiatrist from a VA Medical Center, reviewed the 
veteran's claims file.  Following his review, he essentially 
came to the same conclusion as Dr. B. - that the veteran's 
psychiatric disorder was more likely than not the result of 
the problems faced by the veteran during his active duty in 
Panama in 1995 and 1996.   

Although the veteran faced grave circumstances in Panama 
regarding his family situation and other personal problems, 
the evidence does not tend to show that those circumstances 
alone amounted to a reasonable motive for suicide.  

Rather, the competent evidence shows the veteran's act of 
self destruction the result of mental unsoundness due to an 
innocently acquired psychiatric disability that as likely as 
not was present during his period of active service.  

As such, there is an approximate balance of evidence both for 
and against the claim.  Under such circumstances, the benefit 
of the doubt must be extended to the appellant in this 
matter.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102, 
3.302(c)(2).  Accordingly, service connection for the cause 
of the veteran's death is warranted.  

Inasmuch as the veteran is now determined to have died as the 
result of service-connected disability, the appellant and the 
veteran's children are eligible to receive Dependant's 
Educational Assistance under Chapter 35 of Title 38 of the 
United States Code, if otherwise payable.  


ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal in this regard is allowed.  

Service connection for the cause of the veteran's death is 
granted.  

Basic eligibility for Dependant's Educational Assistance 
under Chapter 35 of Title 38 of the United States Code is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


